Title: From Benjamin Franklin to Vergennes, 29 November 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, Nov. 29. 1782
I have the honour to acquaint your Excellency, that the Commissioners of the United States, have agreed with Mr Oswald on the Preliminary Articles of the Peace between those States & Great Britain. To-morrow I hope we shall be able to communicate to your Excellency a Copy of them. With great Respect I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
Comte de Vergennes.
